Exhibit 10.22


2004 TIFFANY AND COMPANY
UN-FUNDED RETIREMENT INCOME PLAN TO RECOGNIZE COMPENSATION IN EXCESS OF INTERNAL
REVENUE CODE LIMITS
Amended and Restated as of November 16, 2017


WHEREAS, Tiffany and Company, a New York Corporation, intends by this instrument
to establish an unfunded plan to provide supplemental retirement benefits to
executive officers and other members of a select group of management employees
as a means of recruiting and retaining qualified employees; and


WHEREAS, this Plan is intended to constitute both an unfunded excess benefit
plan under Section 3(36) of Title I of ERISA and a nonqualified, unfunded
deferred compensation plan for a select group of management or highly
compensated employees under Title I of ERISA.


WHEREAS, all benefits payable under this Plan shall be paid from the general
assets of Tiffany and Company. This Plan is not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code of 1986,
as amended;


WHEREAS, the full earnings of highly compensated employees are not recognized as
compensation under the Tiffany and Company Pension Plan due to limitations
imposed under the Internal Revenue Code; and


WHEREAS, Tiffany and Company, for purposes of calculating supplemental
retirement benefits under this plan, wishes to recognize earnings that would be
recognized under the Tiffany and Company Pension Plan but for such limitations
and pay supplemental retirement benefits under this plan that are not subject to
any limitation as to amount under the Code; and


WHEREAS, Tiffany and Company revised this plan effective February 1, 2007 to
modify age and service requirements for early retirement, which revisions are
reflected in this document; and


WHEREAS, Tiffany and Company further revised this plan effective November 25,
2008 to provide for benefits under a voluntary enhanced retirement incentive
program referred to as Pension-Plus, and to modify this plan’s terms relating to
commencement of retirement benefits under this plan, due to restrictions imposed
under the Internal Revenue Code, which revisions are reflected in this document;
and


WHEREAS, Tiffany and Company further revised this plan effective January 12,
2009 to extend the Election Period for participation in Pension-Plus from
January 12, 2009 to January 19, 2009; and


WHEREAS, Tiffany and Company further revised this plan effective October 31,
2011 to clarify opportunities for the commencement of benefits for Participants
who ceased






--------------------------------------------------------------------------------





performing Creditable Service subsequent to December 31, 2003 and prior to
February 1, 2007,


WHEREAS, Tiffany and Company further revised this plan effective March 17, 2016,
to revise the terms of the Non-Competition and Confidentiality Covenants,


WHEREAS, Tiffany and Company further revised this plan effective January 19,
2017, to revise the terms of the Non-Competition and Confidentiality Covenants,
and


WHEREAS, Tiffany and Company further revised this plan effective November 16,
2017, to permit participation by certain employees of Tiffany and Company
affiliates, to permit the Board of Directors of Tiffany and Company to designate
the committee that will administer the plan, and to permit the terms of the
Non-Competition and Confidentiality Covenants to be revised from time to time.


NOW, THEREFORE, to carry the above intentions into effect, and intending to be
legally bound hereby, Tiffany and Company does enter into this Plan effective
the first day of January, 2004.


This Plan shall be known as the


2004 TIFFANY AND COMPANY
UN-FUNDED RETIREMENT INCOME PLAN TO RECOGNIZE COMPENSATION IN EXCESS OF INTERNAL
REVENUE CODE LIMITS


ARTICLE I
DEFINITIONS


FOR THE PURPOSES OF THIS PLAN, THE FOLLOWING CAPITALIZED TERMS AND PHRASES SHALL
HAVE THE MEANINGS ASCRIBED TO THEM BELOW:


“Accrued Benefit” means, with respect to each Participant, the amount on a given
date of the benefits provided under Section 3.2 of this Plan using Average Final
Compensation, Covered Compensation and Creditable Service determined as of such
date. The Accrued Benefit for any Participant may be expressed in a form which
is the Actuarial Equivalent of the Accrued Benefit.


“Actuarial Equivalent” shall have the same meaning as in the Pension Plan.


“Affiliate” means, (i) for purposes of the definition of “Cause”, with reference
to any Person, any second Person that controls, is controlled by, or is under
common control with, any such first Person, directly or indirectly; and (ii) for
purposes of the definition of “Employer”, any entity that is required to be
aggregated together with the Company and


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
2

--------------------------------------------------------------------------------




treated as the employer, in accordance with Section 1.409A-1(h)(3) of the
Regulations.


“Applicable Interest Rate” means, for any period, the rate of interest on
one-year U.S. Treasury securities (constant maturities), determined as of the
month preceding the first month of such period.


“Average Final Compensation” shall have the same meaning as in the Pension Plan.
    
“Benefit” means, with respect to each Participant or his beneficiary, the
benefit to which Participant is entitled under Article III of this Plan.


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.


“Cause” means a termination of Participant’s employment, involuntary on
Participant’s part, which is the result of:


(i)
Participant’s conviction or plea of no contest to a felony involving financial
impropriety or a felony which would tend to subject the Company or any of its
Affiliates to public criticism or materially interfere with Participant’s
continued service to the Company or its Affiliate;



(ii)
Participant’s willful and unauthorized disclosure of material “Confidential
Information” (as that term is defined in the Non-Competition and Confidentiality
Covenants) which disclosure is in breach of such Covenants and actually results
in substantive harm to the Company’s or its Affiliate’s business or puts such
business at an actual competitive disadvantage;



(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior (other than:
(A) any such failure resulting from Participant’s incapacity due to physical or
mental illness, or (B) any such refusal made by Participant in good faith
because Participant believes such directives to be illegal, unethical or
immoral) after a written demand for substantial performance is delivered to
Participant on behalf of Company, which demand specifically identifies the
manner in which Participant has not substantially performed Participant’s
duties, and which performance is not substantially corrected by Participant
within ten (10) days of receipt of such demand;



(iv)
Participant’s commission of any willful act which is intended by Participant to
result in his personal enrichment at the expense of the

    


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
3

--------------------------------------------------------------------------------




Company or any of its Affiliates, or which could reasonably be expected by him
to materially injure the reputation, business or business relationships of the
Company or any of its Affiliates;


(v)
A theft, fraud or embezzlement perpetrated by Participant upon Company or any of
its Affiliates.



For purposes of this definition, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that such action or omission was
in the best interests of, Company or its Affiliate. Notwithstanding the
foregoing, Participant shall not be deemed to have been terminated for Cause for
the purposes of this Plan unless and until there shall have been delivered to
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-fourths (3/4th) of the entire membership of the Board (exclusive
of the Participant if Participant is a member of such Board) at a meeting called
and held for such purpose (after reasonable notice to Participant and an
opportunity for Participant, together with counsel for Participant, to be heard
before such Board), finding that, in the good faith opinion of such Board, Cause
exists as set forth above.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Committee” means the Pension Plan Committee of the Company, or such other
committee designated by the Board to have authority over this Plan.


“Company” shall have the same meaning as in the Pension Plan.


“Compensation” shall have the same meaning as in the Pension Plan, provided,
however, that, for purposes of this Plan, the annual compensation taken into
account for any Participant for any year shall not be subject to the annual
compensation limit established by the Omnibus Budget Reconciliation Act of 1993
(Code Section 401(a)(17), as in effect from time to time).


“Covered Compensation” shall have the same meaning as in the Pension Plan.


“Creditable Service” shall have the same meaning as in the Pension Plan.


“Disability” means a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan maintained
by the Company.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
4

--------------------------------------------------------------------------------




“Early Retirement Date” shall mean, with respect to any Participant, the date
such Participant first qualifies to receive a retirement allowance under the
provisions of Section 3.4 below.


“Effective Date” means January 1, 2004.


“Employer” means, for purposes of the definition of “Separation from Service,”
the Company and its Affiliates; and for purposes of the definition of “Select
Management Employee,” the Company, Tiffany and Company U.S. Sales, LLC, and such
Affiliates as may adopt this Plan from time to time with the consent of the
Board.


“Ending Compensation” means the annual rate of Compensation from the Company in
effect for the Participant at the time in question, provided that commissions,
bonuses, premiums and incentives shall be determined by reference to such items
paid in the last full Plan Year completed at the time in question.


“Non-Competition and Confidentiality Covenants” means restrictive covenants
incorporating non-competition, non-solicitation and confidentiality requirements
in such form as may be approved by the Board or the Board of Directors of
Tiffany & Co., a Delaware corporation, from time to time.


“Normal Retirement” means retirement at age 65, the normal retirement age under
the Pension Plan.


“Normal Retirement Age” means the later of (i) Participant’s 65th birthday or
(ii) the 5th anniversary from his date of hire.


“Normal Retirement Pension Benefit” means, with respect to each Participant at
any point in time, the annual retirement allowance to which Participant would be
entitled at Normal Retirement payable from the Pension Plan as an annuity for
Participant's life, whether or not such retirement allowance is actually paid,
and regardless of any optional form of benefit payment elected under the Pension
Plan by said Participant based upon such Participant’s Average Final
Compensation, Covered Compensation and Creditable Service, in each case as
determined solely in accordance with the provisions of the Pension Plan and
without reference to this Plan.


“Participant” means a participant in this Plan.


“Pension Plan” means the Tiffany and Company Pension Plan as such Pension Plan
may be amended from time to time.


“Pension Benefit” shall have the same meaning as in the Pension Plan.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
5

--------------------------------------------------------------------------------




“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“this Plan” means the 2004 Tiffany and Company Un-funded Retirement Income Plan
to Recognize Compensation in Excess of IRC Limits as described in this
instrument, as amended from time to time.


“Plan Year” means a “Plan Year” under the Pension Plan.


“Regulations” means the Treasury Regulations promulgated pursuant to the Code,
as amended from time to time.


“Scheduled Benefit Commencement Date” means the date as of which benefits under
the Plan are scheduled to commence, as determined in accordance with Sections
3.2(a), 3.2(b), 3.7, or 3.9, determined without regard to the provisions of
Section 3.10.


“Select Management Employee” means those employees of Tiffany and Company listed
in Schedule I hereto who are, as of the Effective Date, actively employed by
Tiffany and Company, or who thereafter return to active employment from a
Tiffany and Company-approved approved leave of absence or disability leave; such
persons who are thereafter appointed as an officer of Tiffany and Company by the
Board, or as an officer of another Employer by the board of directors or similar
governing body of such Employer, in each case with the title of Vice President,
Group Vice President, Senior Vice President, Executive Vice President,
President, Chairman of the Board, chief operating officer, or chief executive
officer; and any other management employee of Tiffany and Company or another
Employer who is specifically designated a Select Management Employee by the
Board. For the purpose of this definition, once a person becomes a Select
Management Employee, he or she will be deemed, for the purposes of this Plan, to
remain a Select Management Employee, regardless of subsequent change in title,
responsibility or Employer. Notwithstanding the foregoing, the term Select
Management Employees does not include persons (a) whose principal place of work
is outside the United States and (b) who are paid their Compensation from a
foreign bank or bank branch or who are eligible to receive retirement, severance
or similar benefits under foreign law or as a result of foreign custom.


“Separation from Service” means, with respect to Participant, a termination of
services provided by the Participant to the Employer, whether voluntarily or
involuntarily, as determined by the Committee in accordance with Section 409A of
the Code and Section 1.409A-1(h) of the Regulations. In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
6

--------------------------------------------------------------------------------




(i)
Separation from Service shall occur when the Participant has experienced a
termination of employment with the Employer. A Participant shall be considered
to have experienced a termination of employment for this purpose when the facts
and circumstances indicate that the Participant and his or her Employer
reasonably anticipate that either (A) no further services will be performed by
the Participant for the Employer after the applicable date, or (B) that the
level of bona fide services the Participant will perform for the Employer after
such date (whether as an employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months). Nothwithstanding the foregoing, a Separation
from Service shall not be deemed to have occurred by reason of a transfer of
employment between Employers.



(ii)
If the Participant is on military leave, sick leave, or other bona fide leave of
absence, other than a disability leave, the employment relationship between the
Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, so long as
the Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship shall be considered to be terminated for
purposes of this Plan as of the first day immediately following the end of such
6-month period. In applying the provisions of this paragraph, a leave of absence
shall be considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.



(iii)
If the Participant is on disability leave, the employment relationship between
the Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 29 months. If the period of
disability leave exceeds 29 months, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 29-month period. For purposes of this
paragraph, disability leave refers to a leave of absence that is due to any
medically determinable physical or mental impairment that can be expected to
result in death of can be expected to last for a continuous period of not less
than 6 months, where such impairment causes the Participant to be unable to
perform the duties of his position of



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
7

--------------------------------------------------------------------------------




employment or any substantially similar position of employment.




“Vested” means that the Participant has a right to his Accrued Benefit as
provided for in Section 3.12 below forfeitable only as provided in Section 3.12
below.




ARTICLE II
PARTICIPATION IN THIS PLAN


2.1
Commencement of Participation. Each Select Management Employee shall
automatically become a Participant in this Plan as of the latter of (i) the
Effective Date, (ii) the date he or she first becomes a Participant in the
Pension Plan or (iii) the date he or she meets the definition of a Select
Management Employee.



2.2
Cessation of Participation and Re-commencement of Participation. A Participant
shall cease to be a Participant on the earlier of: (i) the date on which this
Plan terminates or (ii) the date on which he ceases to be a Participant in the
Pension Plan. A former Participant shall again become a Participant in this Plan
when he again becomes a Participant in the Pension Plan. Except to the extent
different treatment is prescribed for former Participants pursuant to the terms
of Article III below, a former Participant will be deemed a Participant, for all
purposes of this Plan, as long as such former Participant retains a Vested
interest pursuant to the terms of Article III below.





ARTICLE III
PLAN BENEFITS


3.1
Overriding Limitation. Except as provided in this Section 3.1, under no
circumstances will a Participant or a former Participant be entitled to a
Benefit under this Plan unless Participant becomes Vested in his Normal
Retirement Pension Benefit. In the event the Pension Plan shall have been
terminated as of the time a Pension Benefit would have become payable to
Participant under the Pension Plan, the Benefit under this Plan shall be
calculated by application, by means of the formula set forth in Section 3.2
below, of the Normal Retirement Pension Benefit which would have been payable to
Participant under the Pension Plan as in effect on February 1, 2007; and if
Participant would not have been entitled to a Pension Benefit under the Pension
Plan as in effect on February 1, 2007 as of the date a Benefit would otherwise
become payable hereunder, no Benefit shall be payable under this Plan.



3.2
Annual Retirement Allowance; Commencement.





2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
8

--------------------------------------------------------------------------------




(a)
Subject to Section 3.2(c) and Section 3.12 below, any person who, subsequent to
December 31, 2003 and prior to January 1, 2008 ceases to be a Participant after
he is Vested and has rendered 10 or more years of Creditable Service, and any
Participant who incurs a Separation from Service after December 31, 2007 after
he is Vested and has rendered more than 10 years of Creditable Service, shall be
entitled to an annual retirement allowance, payable in monthly installments
commencing at the end of the later of (i) for a person who ceased to be a
participant after December 31, 2003 and prior to January 1, 2008, the calendar
month immediately following the month the person ceased to be a Participant and
for a person who incurred a Separation from Service after December 31, 2007, the
calendar month immediately following his Separation from Service; or (ii) the
calendar month immediately following the month in which the person’s 55th
birthday occurs.



(b)
Subject to the other provisions of this Article III, any person who, subsequent
to December 31, 2003 and prior to January 1, 2008 ceases to be a Participant
after he is Vested and who has not rendered 10 or more years of Creditable
Service, and any Participant who incurs a Separation from Service after December
31, 2007 after he is Vested and who has not rendered 10 or more years of
Creditable Service, shall be entitled to an annual retirement allowance under
this Plan, payable in monthly installments, such installments to commence at the
end of the later of (i) for a person who ceased to be a Participant after
December 31, 2003 and prior to January 1, 2008, the calendar month immediately
following the month the person ceased to be a Participant and for a person who
incurred a Separation from Service after December 31, 2007, the calendar month
immediately following his Separation from Service; or (ii) the calendar month
immediately following the month in which the person’s 65th birthday occurs.



(c)
With respect to a Participant who ceased performing Creditable Service
subsequent to December 31, 2003 and prior to February 1, 2007, the provisions of
Section 3.2(a) and (b) shall be modified as follows. Such Participant shall not
be eligible to commence an annual retirement allowance under Section 3.2(a)
unless he has rendered 15 or more years of Creditable Service, and in that event
such retirement allowance shall commence no earlier than the end of the calendar
month immediately following the month in which his 60th birthday occurs. If such
Participant has not rendered 15 or more



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
9

--------------------------------------------------------------------------------




years of Creditable Service, his annual retirement allowance shall commence at
the time specified under Section 3.2(b).


(d)
Monthly installments payable under this Section 3.2 shall continue to be paid to
and including the last monthly payment in the month of his death. In all cases
the amount of the annual retirement allowance shall be computed in accordance
with Sections 3.3, 3.4 or 3.5 below, whichever may be applicable.



3.3
Normal Retirement Benefit. The annual retirement allowance for a Vested person
who ceases to be a Participant on or after January 1, 2003 and prior to January
1, 2008, or a Participant who incurs a Separation from Service after December
31, 2007, and whose Scheduled Benefit Commencement Date is no earlier than his
65th birthday, shall be equal to (A) less (B), where (A) equals 1 percent of the
person’s Average Final Compensation not in excess of Covered Compensation
multiplied by the number of his years, including fractions thereof, of
Creditable Service, plus 1-1/2 percent of his Average Final Compensation in
excess of Covered Compensation multiplied by the number of his years, including
fractions thereof, of Creditable Service, determined as of the date of his
Separation from Service, and (B) equals such person’s Normal Retirement Pension
Benefit, determined as of the date of his Separation from Service. For purposes
of calculating the value of (A) in the foregoing sentence, but not for purposes
of calculating the value of (B) therein, Average Final Compensation and Covered
Compensation shall be determined without regard to any limit on Compensation
imposed by Section 401(a)(17) of the Code.



3.4
Early Retirement Benefit. The annual retirement allowance for a Vested person
who has rendered 10 or more years of Creditable Service (15 or more years of
Creditable Service for a person whose Creditable Service ceased prior to
February 1, 2007), and who ceases to be a Participant on or after January 1,
2003 and prior to January 1, 2008, or incurs a Separation from Service after
December 31, 2007, and whose Scheduled Benefit Commencement Date is no earlier
than his 60th birthday, but prior to his 65th birthday shall be equal to the
annual retirement allowance computed in accordance with Section 3.3 above
reduced by 1/12th of 5 percent for each month by which his attained age at his
Scheduled Benefit Commencement Date is less than age 65. The annual retirement
allowance for a Vested person who has rendered 10 or more years of Creditable
Service (all or a portion of which Creditable Service was performed on or after
February 1, 2007), and who ceases to be a Participant on or after January 1,
2003 and prior to January 1, 2008, or incurs a Separation from Service after
December 31, 2007, and whose Scheduled Benefit Commencement Date is after the
occurrence of his 55th birthday, but prior to his 60th birthday, shall be equal
to the annual retirement allowance computed in accordance with Section 3.3 above
reduced by a



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
10

--------------------------------------------------------------------------------




percentage which shall be the sum of (i) 25 percent and (ii) 1/12th of 3 percent
for each month by which his attained age at his Scheduled Benefit Commencement
Date is less than age 60.


3.5
Vested Retirement Benefit. The annual retirement allowance for a Vested person
to whom Section 3.3 does not apply and whose retirement allowance commences
before the occurrence of his 65th birthday shall be equal to the retirement
allowance computed in accordance with Section 3.3 reduced to be the Actuarial
Equivalent of such allowance.



3.6
Optional Benefits in Lieu of Regular Benefits.



(a)
A Participant under this Plan who is not married at his Scheduled Benefit
Commencement Date shall be deemed to have elected that the retirement allowance
payable under this Plan be payable in the form of an annuity for the life of the
Participant, with no benefits continued to any person after his death, and a
Participant under this Plan who is married as of his Scheduled Benefit
Commencement Date shall be deemed to have elected that the annual retirement
allowance payable under this Plan be payable in the form of an annuity for the
life of the Participant, with 50% of such annuity continued for the life of his
surviving spouse, unless the Participant elects, prior to his Scheduled Benefit
Commencement Date and in accordance with Section 3.6(c), to receive payment
under an optional form of benefit described in Section 3.6(b). The retirement
allowance payable to married Participant, in accordance with this Section shall
be reduced as provided in Section 3.6(b).



(b)
A Participant shall be permitted to elect to receive his benefit under this Plan
in the form of an annuity payable for his life, with the provision that after
his death an allowance of 50%, 66-2/3%,75% or 100% of the rate of his reduced
allowance, as he shall elect, shall continue during the life of, and shall be
paid to, the beneficiary designated by him at the time of electing the option.
The amount payable to the Participant under any optional form or annuity shall
be reduced from the amount otherwise payable for his life only, so that such
annuity is the Actuarial Equivalent of the amount otherwise payable for his life
only.



(c)
An election of an optional form of annuity shall be made at such time and in
such manner as the Committee may direct, provided, however, that no election
shall be given effect unless it is made



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
11

--------------------------------------------------------------------------------




prior to the Participant's Scheduled Benefit Commencement Date


3.7
Survivorship Benefits.



(a)     Upon the death prior to his Scheduled Benefit Commencement Date of a
Participant who has become Vested in his Accrued Benefit, as provided in Section
3.12 of this Plan, (ii) a Participant who has attained Normal Retirement Age,
(iii) subject to Section 3.12 below, the death of a former Participant who
incurred a Separation from Service after he had become Vested in his Accrued
Benefit there shall be payable to the Participant's or former Participant's
spouse, if any, a spouse's allowance as provided for in this Section 3.7.


(b)    The amount of the spouse’s allowance shall be determined by Section
3.7(d) below for the spouse of a Participant described in Section 3.7(a)(i) or
(ii) above. The amount of the spouse’s allowance shall be determined by Section
3.7(e) below for the spouse of a former Participant described in Section
3.7(a)(iv) above.


(c)    The spouse's allowance shall commence as of the first day of the calendar
month following the month in which the Participant or former Participant died or
would have attained age 55, whichever is the later.


(d)    The spouse's allowance for the spouse of a person described in Section
3.7(a)(i) or (ii) above shall be the greater of (i) an allowance for the life of
the spouse, payable monthly, which is equal to 20 percent of the Participant's
or former Participant's Ending Compensation at the earlier of the time of his
death or his Separation from Service, less any spouse’s allowance payable under
the Pension Plan, or (ii) an allowance equal to the allowance the spouse would
have received if the Participant or former Participant were deemed to have
incurred a Separation from Service on the date of his death (whether or not an
earlier Separation from Service occurred) and elected to receive, based on his
Average Final Compensation and years of Creditable Service at his actual date of
Separation from Service with the Company, the retirement allowance payable to
him under Section 3.3 that would commence at the later of normal retirement age
or the date of death, reduced for election of the 100% survivorship option at
such deemed termination date, and continuing after his death in the same monthly
amount during the life of his spouse.


(e)    Unless an optional form of benefit is selected in accordance with Section
3.6(c), the spouse’s allowance for the spouse of a former


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
12

--------------------------------------------------------------------------------




Participant described under Section 3.7(a)(iv) above shall equal the allowance
the spouse would have received if the former Participant were deemed to have
retired at the early retirement age and elected to receive, based on his Average
Final Compensation and years of Creditable Service at the actual date of
Separation from Service with the Company, the retirement allowance payable to
him under Section 3.3, reduced for election of the 50% survivorship option at
the normal retirement age and continuing after his death in a amount equal to
50% of the amount that would have been payable to the former Participant during
his life.


3.8
Termination of Benefit Payments. Payment of Benefits under this Article III to a
Participant, former Participant, Participant’s spouse or beneficiary, or former
Participant’s spouse or other beneficiary shall cease with the monthly payment
for the month in which such Participant, former Participant, spouse or
beneficiary dies.



3.9
Disabled Participants. Notwithstanding any other provisions in this Plan, a
Participant who incurs a Disability shall be treated as a Participant and shall
continue to accrue Creditable Service until he dies, , becomes ineligible for
further payments under such Program, or attains his 65th birthday, whichever
shall first occur, and his Compensation in the last full year of his employment
shall be deemed to be his annual Compensation for purposes of this Plan during
such period. Any retirement allowance payable on his account under this Plan
shall be made on the basis of his age, Average Final Compensation and Creditable
Service at the time he died, attained his 65th birthday, or became ineligible.
Any benefit payable to the Participant described in this Section 3.9 shall be
payable commencing in the month following the month of his 65th birthday, if he
is then alive. Any benefit payable to the surviving spouse of a Participant
described in this Section 3.9 shall be determined in accordance with Section
3.7, provided, however, that for purposes of Section 3.7, and not for any other
purpose of this Section 3.9, the date of the Participant's death shall be
treated as if it were the date on which he incurred a Separation from Service.



3.10
Delay of Payments. In no event shall monthly payments of an annual retirement
allowance payable under this Plan, or any payments under Section 3.11 below, be
made earlier than 6 months following the date the payee ceased to be a
Participant under this Plan; provided that promptly following the expiration of
such 6 month period, a lump sum payment will be made to such person equal to all
monthly installments that would, but for the provisions of this Section 3.10,
have been paid to such person under this Plan, plus interest on the monthly
payments that subject to such delay, at the Applicable Interest Rate for such
period. Whenever the amount of any payment under this Plan is to be determined,
it shall be determined without reference to this Section 3.10 on the assumption
that such payments



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
13

--------------------------------------------------------------------------------




would earlier commence as otherwise provided for in this Article III but for the
effect of this Section 3.10.


3.11
Required Cash-outs of Certain Accrued Benefits. If a Participant terminates
service prior to January 1, 2009 and the present value of the Vested accrued
pension or survivor benefit provided under Article III hereof in respect of such
Participant is equal to or less than $5,000, or if a Participant incurs a
Separation from Service after December 31, 2008 and the present value of the
Vested accrued pension or survivor benefit provided under Article III hereof in
respect of such Participant is equal to or less than the limitation in effect
under Section 402(g)(1)(B) of the Code for the year in which he incurs such
Separation from Service, the person to whom such benefits would otherwise be
paid in monthly installments shall receive a lump-sum distribution of the
present value of the entire Vested portion of such Accrued Benefit. For the
purposes of determining the present value of a Vested Accrued Benefit under this
Section 3.11, actuarial assumptions used under the Pension Plan for a comparable
determination under the Pension Plan shall be used. Notwithstanding any
provision in this Plan to the contrary, if a former Participant who has received
a lump-sum distribution of his entire non-forfeitable benefit under this Plan
pursuant to this Section 3.11 is re-employed by the Company, he shall be treated
as a new Employee and prior service performed by the former Participant in
respect of such distribution shall be disregarded for purposes of determining
his Accrued Benefit under this Plan. A lump sum payment that is payable to a
Participant in accordance with this Section shall be paid on the first day of
the seventh month following the month in which he incurred a Separation from
Service.



3.12
Vesting and Forfeiture of Vested Benefits. A Participant shall be Vested in his
Accrued Benefit under this Plan if that person is vested under the Pension Plan,
provided that any Benefit that would otherwise be payable to a Participant or to
the beneficiary of any Participant shall be forfeited in the event that (i)
Participant’s employment with the Company is terminated by the Company for
Cause, (ii) Participant voluntarily resigns from the Company prior to reaching
Participant’s Normal Retirement Age and fails to execute and deliver to the
Company the Non-Competition and Confidentiality Covenants prior to the effective
date of such resignation, or (iii) a former Participant who has executed and
delivered the Non-Competition and Confidentiality Covenants breaches Section 2
of such Covenants.



3.13
Adjustment, Amendment, or Termination of Benefit. Notwithstanding any other
provision in this Plan to the contrary, the Company may not adjust, amend, or
terminate its obligations to a Participant in respect of his Accrued Benefit
under this Article III subsequent to that date on which Participant is Vested
pursuant to Section 3.12 above except as expressly provided in Section 3.12
above.







2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
14

--------------------------------------------------------------------------------




3.14
Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Article III, the Company or its agents
shall withhold any taxes required by the federal or any state or local
government from payments made hereunder.



ARTICLE IV
UNFUNDED PLAN


4.1
Unfunded Benefits. Benefits are payable as they become due irrespective of any
actual investments the Company may make to meet its obligations. Neither the
Company, nor any trustee (in the event the Company elects to use a grantor trust
to accumulate funds) shall be obligated to purchase or maintain any asset
including any life insurance policy. To the extent a Participant or any other
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured creditor of the
Company.



4.2
No Contributions. Participants are neither required nor permitted to make
contributions to this Plan.



ARTICLE V
AMENDMENT AND TERMINATION


5.1
Plan Amendment. Subject to Sections 3.12 and 3.13, this Plan may be amended in
whole or in part by the Company at any time.



5.2
Plan Termination. Subject to Sections 3.12 and 3.13, the Company reserves the
right to terminate this Plan at any time but only in the event that the Company,
in its sole discretion, shall determine that the economics of this Plan have
been adversely and materially affected by a change in the tax laws, other
government action or other event beyond the control of the Participant and the
Company or that the termination of this Plan is otherwise in the best interest
of Company. To the extent consistent with the rules relating to plan
terminations and liquidations in Section 1.409A-3(j)(4)(ix) of the Regulations
or otherwise consistent with Section 409A of the Code, the Company may provide
that, without the prior written consent of Participants, the Participants’
benefits hereunder shall be distributed in a lump sum upon termination of the
Plan. Unless so distributed in accordance with the preceding sentence, in the
event of a Plan termination, benefits hereunder shall continue to be paid in
accordance with the foregoing provisions of the Plan.







2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
15

--------------------------------------------------------------------------------




ARTICLE VI
ADMINISTRATION AND CLAIMS PROCEDURES


6.1
Committee. The general administration of this Plan shall be the responsibility
of the Committee. The Committee is the named fiduciary of this Plan for which
this document is the written instrument. The Committee from time to time may
establish rules for the administration of this Plan and the transaction of it
business. Except to the extent the Board is required to determine whether the
termination of a Participant’s employment is for Cause, the Committee shall have
the sole discretionary authority to determine eligibility for benefits under
this Plan and to construe the terms of this Plan and resolve any ambiguities
hereunder. The interpretation and construction of any provision of this Plan by
a majority of the members of the Committee at a meeting shall be final and
conclusive. The interest assumptions, service tables, mortality tables and such
other data, procedures and methods as may be necessary or desirable for use in
all actuarial calculations required in connection with this Plan shall be those
used in connection with the Pension Plan, except as otherwise required by the
express provisions of this Plan.



6.2
Claims Procedures. Except as provided in Section 6.3 this Section shall govern
every claim for benefits under this Plan. Every claim for benefits under this
Plan shall be in writing directed to the Committee or its designee. Each claim
filed shall be passed upon by the Committee within a reasonable time from its
receipt. If a claim is denied in whole or in part the claimant shall be given
written notice of the denial in language calculated to be understood by the
claimant, which notice shall: (i) specify the reason or reasons for the denial;
(ii) specify the Plan provisions giving rise to the denial; (iii) describe any
further information or documentation necessary for the claim to be honored and
explain why such documentation or information is necessary; and (iv) explain
this Plan's review procedure. Upon the written request of any claimant whose
claim has been denied in whole or in part, the Committee shall make a full and
fair review of the claim and furnish the claimant with a written decision
concerning it.



6.3
Challenging Forfeiture of Benefits due to Termination for Cause. If the Board,
the Committee or both shall have determined that a Participant or his
beneficiary shall forfeit a benefit under this Plan due to a termination of
employment for Cause, such Participant (or his beneficiary in the event
Participant is deceased) shall have the right to elect to challenge such
forfeiture through binding arbitration held in New York City, New York under the
then existing Commercial Arbitration Rules of the American Arbitration
Association. Arbitration proceedings shall be conducted by three arbitrators who
shall be authorized to determine whether Cause for termination existed, but
solely for the purpose of



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
16

--------------------------------------------------------------------------------




determining rights to benefits under this Plan. Without limit to their general
authority, the arbitrators shall have the right to order reasonable discovery in
accordance with the Federal Rules of Civil Procedure. The final decision of the
arbitrators shall be binding and enforceable without further legal proceedings
in court or otherwise, provided that either party to such arbitration may enter
judgment upon the award in any court having jurisdiction. The final decision
arising from the arbitration shall be accompanied by a written opinion and
decision which shall describe the rational underlying the award and shall
include findings of fact and conclusions of law. The cost of such arbitration
shall initially be borne equally to the parties to such arbitration (which
parties shall be limited to the Company and the Participant (or his
beneficiary)), and each party shall bear its or his own legal fees; however, the
arbitrators shall have authority to award the Participant (or his beneficiary)
his or her legal fees and costs if the arbitrators determine that the decision
to forfeit any benefit was made in bad faith. As a condition to proceeding with
such arbitration the Company may require the Participant or his beneficiary to
agree, in writing, that the arbitration award will be binding upon the
Participant or such beneficiary, as the case may be, in connection with rights
under this Plan, and that the Participant waives any right to proceed through
court proceedings. Such award shall be confidential and shall not be binding or
admissible in connection with any other proceeding.




ARTICLE VII
MISCELLANEOUS


7.1
Supplemental Benefits. The benefits provided for the Participants under this
Plan are in addition to benefits provided by any other plan or program of the
Company and, except as otherwise expressly provided for herein, the benefits of
this Plan shall supplement and shall not supersede any plan or agreement between
the Company and any Participant.



7.2
Governing Law. The laws of the State of New York (without giving effect to its
conflicts of law principles) govern all matters arising out of or relating to
this Plan, including, without limitation, its validity, interpretation,
construction, administration and enforcement, except such matters as may be
governed by the federal laws of the United States of America.



7.3
Designation of Forum. Any legal action or proceeding arising out of or relating
to rights or benefits under this Plan shall be brought, if at all, in the United
States District Court for the Southern District of New York or in any court of
the State of New York sitting in New York City.



7.4
Binding Terms. The terms of this Plan shall be binding upon and inure to the



2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
17

--------------------------------------------------------------------------------




benefit of the parties hereto, their respective heirs, executors, administrators
and successors.


7.5
Non-Alienation of Benefits. No Benefit under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge. Any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge the same shall be void; nor shall any such
Benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such Benefit. If any
person entitled to a Benefit under this Plan becomes bankrupt or attempts to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
Benefit under this Plan except as specifically provided in this Plan, then such
Benefit shall, in the discretion of the Committee, cease and determine. In that
event the Committee shall hold or apply the same for the Benefit of such person,
his spouse, children, or other dependents, or any of them in such manner and in
such proportion as the Committee may deem proper.



7.6
Severability. In the event any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan, and this Plan shall be construed and enforced
as if such illegal or invalid provision had never been contained therein.



7.7
Construction. All headings preceding the text of the several Articles hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect. Where the context admits, words in
the masculine gender shall include the feminine and neuter genders, and the
singular shall mean the plural.



7.8
No Employment Agreement. Nothing in this Plan shall confer on any Participant
the right to continued employment with the Company and, except as expressly set
forth in a written agreement entered into with the express authorization of the
Board of Directors of Company, both the Participant and the Company shall be
free to terminate Participant's employment with or without Cause.



7.9
Section 409A Compliance. The Company intends that the Plan meet the requirements
of Section 409A of the Code and the guidance issued thereunder. The Plan shall
be administered, construed and interpreted in a manner consistent with that
intention. In no event shall the Company have any liability or obligation with
respect to taxes for which the Participant may become liable as a result of the
application of Section 409A of the Code. The Plan has been administered in good
faith compliance with Section 409A and the guidance issued thereunder from
January 1, 2005 through December 31, 2008.





2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
18

--------------------------------------------------------------------------------






ATTEST:
TIFFANY AND COMPANY
 
 
By: /s/ John C. Duffy
By: /s/ Leigh M. Harlan
Name: Leigh M. Harlan
Title: Senior Vice President, Secretary and General Counsel























2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
19

--------------------------------------------------------------------------------





APPENDIX I


Pension-Plus 2008 -- Voluntary Enhanced Retirement Incentive Program


This Appendix I sets forth the provisions of the Plan that constitute the
Voluntary Enhanced Retirement Incentive Program (“Pension-Plus 2008”) authorized
by the Board of Directors in 2008.


1.    Definitions. In addition to the definitions set forth in Article I of the
Plan, the following definitions shall apply solely for purposes of this Appendix
I:


“Election Period” means the period of time beginning on November 26, 2008 and
ending on January 19, 2009.


“Eligible Participants” means Participants who are employed by the Company as of
January 31, 2009, are accruing benefits under the Plan as of the first day of
the Election Period, and who, as of January 31, 2009, have met either of the
following sets of criteria:


(i) attained at least fifty (50) years of age and ten (10) years of Creditable
Service under the Plan; or


(ii) attained at least sixty (60) years of age and five (5) years of Creditable
Service under the Plan.
    
Notwithstanding the foregoing, officers of Tiffany & Co., and officers of
Tiffany and Company who, as of the first day of the Election Period, are
participants in the 1994 Tiffany and Company Supplemental Retirement Income
Plan, are excluded from the definition of Eligible Participants for purposes of
this Appendix I and Pension-Plus 2008.


“Enhanced Retirement Benefits” means the benefits described in paragraph 3 of
this Appendix I.


“Enhanced Retirement Date” means February 1, 2009 for any Eligible Participant
who makes an election to participate in Pension-Plus 2008 in accordance with the
provisions of paragraph 2 of this Appendix I; provided, however, that for any
such Eligible Participant who timely elects to participate in Pension-Plus 2008
and whose services the Company regards as essential over the short term, the
Company reserves the right, in its sole discretion, to delay such Enhanced
Retirement Date to a subsequent date, which shall in no event be later than
August 1, 2009.


“Pension-Plus 2008” means the program of Enhanced Retirement Benefits described
in paragraph 3 of this Appendix I.


    


2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
20

--------------------------------------------------------------------------------




2.    Election to Participate in Pension-Plus 2008. An Eligible Participant may
elect to participate in Pension-Plus 2008 by electing to incur a Separation of
Service on January 31, 2009 and filing the appropriate election form with the
Company (including any release required by the Company) during the Election
Period. Any such election may be revoked within seven (7) days after it has been
received by the Company but may not be revoked thereafter.


3.    Enhanced Retirement Benefits. An Eligible Participant who elects to
participate in Pension-Plus 2008 in accordance with paragraph 2 of this Appendix
I shall be entitled to receive the following Enhanced Retirement Benefits, to be
construed in accordance with corresponding Pension-Plus 2008 enhancements
available under the Tiffany and Company Pension Plan:


(a) Such Eligible Participant shall be credited with an additional five (5)
years of Creditable Service for all purposes under this Plan;


(b) For purposes of calculating such Eligible Participant’s Average Final
Compensation, Compensation will be deemed to have increased, for each of the
additional five (5) years of Creditable Service referenced in Section 3(a)
above, at a rate of three percent (3%) annually, compounded, based on
Compensation earned by Participant under the Plan from February 1, 2008 through
January 31, 2009. In determining Eligible Participant’s Benefit, such Average
Final Compensation will not be less than the Average Final Compensation would
have been absent the Pension-Plus enhancement described in this section 3(b).


(c) For purposes of determining whether such Eligible Participant has reached
age 55 under Section 3.2(a), Commencement, and for computing the amount of the
early retirement benefits available under Section 3.4, such Eligible
Participant’s age shall be increased by five (5) years.




2004 Tiffany And Company
Un-Funded Retirement Income Plan To Recognize
Compensation In Excess Of Internal Revenue Code
Limits, Amended and Restated as of November 16,
2017
21